Citation Nr: 1024754	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  00-01 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, to include claimed as secondary to residuals of a 
service-connected right shoulder fracture and thoracic outlet 
surgery.

2.  Entitlement to service connection for a cervical spine 
disorder, to include claimed as secondary to residuals of a 
service-connected right shoulder fracture and thoracic outlet 
surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The 
Veteran had a hearing before the Board in May 2006 and the 
transcript is of record.

The claim was previously characterized as entitlement to service 
connection for cervical, thoracic and lumbar spine disorders.  It 
is clear through the medical evidence and Veteran's statements, 
however, that the Veteran is specifically claiming service 
connection for chronic neck and low back disorders and, 
therefore, the issues have been appropriately recharacterized 
above.

The case was brought before the Board in February 2008, at which 
time the claims were reopened and remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him a VA 
examination. The requested development having been partially 
completed, the case is once again before the Board for appellate 
consideration of the issues on appeal. 

The Board further notes the Veteran submitted private treatment 
records after the claim was certified to the Board.  Accordingly, 
the agency of original jurisdiction (AOJ) did not review the 
additional evidence, but this is not necessary in this case 
because the additional evidence was provided with a waiver of 
local jurisdictional review.

The issue of entitlement to service connection for a 
cervical spine disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
VA will notify the Veteran if further action is required 
on his part.


FINDING OF FACT

The Veteran's degenerative disc disease (DDD) of the lumbar spine 
was not caused or aggravated by any incident of his military 
service or service-connected disability, to include residuals of 
an in-service right shoulder fracture and thoracic outlet surgery 
with rib resection, nor may it be presumed to have occurred 
therein.


CONCLUSION OF LAW

The Veteran's low back disability is not proximately due to or 
the result of any incident of service or service-connected 
disease or injury, to include service-connected residuals of a 
right shoulder fracture and thoracic outlet surgery with rib 
resection, nor may it be presumed to have occurred therein.  
38 U.S.C.A. § 1110, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§  3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in January 2005, April 2006, April 2008 and May 2008.  
Those letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of evidence. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The 2006 and 2008 letters also informed the Veteran 
of how disability ratings and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  That was not done in this 
case.  However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that has 
been done, as discussed above.  Any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  Id.  
Although the notice provided to the claimant in 2005 was not 
given prior to the first adjudication of the claim, the content 
of the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the claim was readjudicated and an additional SSOC was 
provided to the Veteran in March 2010.  Not only has he been 
provided with every opportunity to submit evidence and argument 
in support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded medical examinations to obtain an 
opinion as to whether his lumbar spine disorder can be directly 
attributed to service or due to or aggravated by his service-
connected right shoulder and thoracic outlet syndrome 
disabilities.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  Further examination or opinion is not needed because, at 
a minimum, there is no persuasive and competent evidence that the 
claimed conditions may be associated with the Veteran's military 
service or his service-connected disabilities.  This is discussed 
in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

Service Connection (Lumbar Spine)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. §§ 
3.307, 3.309(a).  Here, no legal presumption is applicable here 
because the earliest evidence of the Veteran's degenerative 
arthritis is decades after service. 

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran claims his low back was injured at the time of an in-
service fall in December 1967 where he fractured his right 
shoulder.  At that time, the Veteran claims he also injured his 
low back.  In the alternative, the Veteran claims his low back 
disability is secondary to his right shoulder disability.  For 
example, the Veteran claims in 1977 (after service) he was 
carrying an 80 pound rock on his right side.  Due to his weak and 
painful right shoulder, he dropped the rock and injured his low 
back.  

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected. 
See 38 C.F.R. § 3.310. Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

The Veteran's service treatment records indicate he entered 
service with mild scoliosis, as noted on his August 1967 entrance 
examination.  The records are otherwise silent as to any 
complaints, treatment or diagnosis specifically with regard to 
the low back.  The service treatment records do confirm that in 
December 1967 the Veteran fell directly on his out-stretched 
right hand during a climbing rope drill exercise, dislocating and 
fracturing his right shoulder.  The Veteran underwent surgery to 
realign the shoulder with two metallic screws and later, in April 
1968, underwent surgery to remove the metallic screws.  The 
Veteran was also diagnosed with bicipital tendonitis in March 
1968.  The service treatment records, however, are simply devoid 
of any findings of incurrence of a chronic low back disability.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service, or a service-connected 
disability.  The pertinent inquiry here, then, is whether the 
Veteran's current low back disorder can be attributed to the in-
service injury, his service-connected residuals of a right 
shoulder fracture or any other incident of his military service.  
The Board concludes it cannot.

After service, the Veteran was afforded a VA examination to 
ascertain the severity of his right shoulder in April 1970.  
Within the examination it is noted the Veteran complained of low 
back pain while lying flat, but no low back diagnosis was 
rendered at that time.

From 1970 until the mid-1980s, there is a noticeable gap of any 
complaints, treatment or diagnosis of any low back 
symptomatology.  In contrast, there is voluminous medical records 
indicate treatment for his right shoulder.  

Private treatment records from the 1980s indicate the Veteran 
sought treatment for his low back related to various occupational 
injuries.  In December 1984, the Veteran indicated he fell on an 
icy walkway hitting his face and left side.  In February 1985, 
the Veteran indicated a ladder broke while he was on it and he 
fell on his left arm, neck and back.  At that time, the Veteran 
was diagnosed with cervical, thoracic and lumbar sprains.  The 
Veteran further claims he injured his low back in 1977 when he 
was carrying an 80 pound rock on his right shoulder and it fell.  
No medical treatment records, however, confirm this injury.  
Rather, a May 1977 x-ray report is of record indicating a normal 
lumbar spine at that time.  

In 1987 the Veteran underwent a thoracic outlet surgery with rib 
resection to relieve thoracic outlet syndrome associated with the 
Veteran's prior right shoulder fracture.  At that time, and in 
1988 post-operative follow-up appointments, the Veteran did not 
complain of any low back symptomatology. 

Throughout the pendency of this appeal, the Veteran has submitted 
voluminous amounts of private treatment records and private 
medical opinions with regard to the Veteran's low back diagnosis 
and likely etiology.  The private treatment records currently 
indicate a diagnosis of lumbar spine degenerative disc disease 
(DDD) confirmed by x-ray, but the Board finds noteworthy that a 
May 1977 x-ray revealed a normal lumbar spine.  

Many of these private medical opinions throughout time, moreover, 
merely indicate the Veteran's lumbar spine DDD could be related 
to his in-service fall injury or could be related to the aging 
process.  For example, the Veteran's private physician Dr. 
Christensen submitted statements throughout the pendency of this 
appeal, to include in March 2002, July 2003, September 2007 and 
June 2008 indicating the Veteran's 1967 fall could have caused 
the chronic DDD he is currently suffering from because any 
significant injury to the body can cause traumatic arthritis.  
These statements merely indicate the possibility that any 
significant injury could be responsible for the Veteran's DDD, 
but Dr. Christensen never specifically opines that the Veteran's 
lumbar spine DDD is caused or aggravated by the in-service injury 
or service-connected disabilities.  Overall, Dr. Christensen's 
medical opinions are speculative at best and not conclusive in 
regard to the Veteran's specific case.  Accordingly, these 
medical opinions are not probative and may not support service 
connection here.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Other medical opinions supplied by the Veteran do not appear to 
be based on all the relevant medical facts.  For example, the 
Veteran submitted many statements from his private physician Dr. 
Fields where she indicated the Veteran's low back disorder, among 
other things, is related to the 1967 military injury.  In August 
1996, Dr. Fields, in rendering her opinion, indicates the Veteran 
fractured his right shoulder and injured his low back in a 1967 
fall.  Dr. Fields, in contrast, does not note any work-related 
injuries from the 1980s or otherwise indicates she, in any way, 
was aware of all of the Veteran's pertinent medical history.  An 
in-service low back injury, moreover, is simply not supported in 
the service treatment records.  Similarly, in June 1999, the 
Veteran's private physician Dr. Scoville describes the Veteran's 
in-service injury to include a fall directly on his feet, then 
buttocks and then impact to the right shoulder, elbow and low 
back.  This is simply contrary to the service treatment records 
which indicate the Veteran fell directly on his out-stretched 
right hand.  Dr. Christensen, in a March 2002 statement, concedes 
that the details of the Veteran's medical history are "unclear" 
to her.  In all the voluminous medical opinions supplied by the 
Veteran, none of the medical professionals indicate they reviewed 
the Veteran's service treatment records.  Most of these opinions, 
as illustrated above, contain inaccurate or incomplete factual 
premises. Medical opinions based on incomplete or inaccurate 
factual premises are not probative.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  

In contrast, the Board sought out an independent medical expert 
(IME) opinion in June 2007 by a private orthopedist.  The June 
2007 IME found the Veteran to currently have DDD of the lumbar 
spine, but opined the Veteran's diagnosis was "in no way related 
to the initial [1967] injury," but rather was part of the 
typical aging process.  The IME accurately described the 
Veteran's in-service injury and post-service occupational 
injuries in rendering his opinion.  The IME further found 
significant the time delay between the 1967 injury and complaints 
of back pain.  

In order to reconcile all conflicting medical evidence, the VA 
afforded the Veteran a VA examination in November 2009.  The 
examiner, similar to the IME, accurately described the Veteran's 
1967 injury and post-service medical history, to include 
occupational injuries.  The examiner further indicated the 
Veteran's contention that his 1977 injury was caused due to right 
shoulder weakness causing him to drop an 80 pound rock, bruising 
and scraping his low back.  The Veteran also told the examiner 
that the other occupational injuries were not significant and, if 
anything, merely aggravated an already existing low-back 
disability.  Taking all of that into account, the examiner 
diagnosed the Veteran with DDD of the lumbar spine opining it is 
"less likely as not" that the Veteran's DDD of the lumbar spine 
is "secondary to the Veteran's service-connected right humeral 
neck fracture, ulnar nerve pain, status post thoracic outlet 
surgery, and/or right first rib removal."  The examiner further 
opined that the Veteran's disorder was not aggravated by the 
service related disabilities.  

The examiner explained that there simply is no evidence that the 
Veteran significantly injured his low back at the time of the 
1967 fall.  Without evidence of a significant injury, the 
examiner found it not likely that he would have developed DDD 
down the road due to the 1967 fall.  The examiner further 
highlighted that DDD can occur just in the process of aging 
without any history of significant injury.  

The Board finds the examiner and IME opinions to be extremely 
probative and persuasive.  They are based on a thorough review of 
the claims file, research into relevant medical literature and, 
in the case of the November 2009 examiner, a complete examination 
of the Veteran's low back disorder.  The examiner and IME 
conclusively opine the Veteran's low back DDD is degenerative, 
due to the normal aging process.  Also compelling, most of the 
medical opinions supplied by the Veteran, notably medical 
opinions rendered by Dr. Christensen, merely indicate the 
possibility that any significant injury of the past can cause 
degenerative arthritis down the road.  The November 2009 VA 
examiner similarly indicates degenerative arthritis can be caused 
by a traumatic injury, but further explains that DDD can also be 
caused merely due to the aging process, which is the more likely 
explanation in the Veteran's case.  The other medical opinions 
supplied by the Veteran that proffer a more specific opinion with 
regard to etiology are based on incomplete factual premises, as 
explained above, and are therefore not as probative as the 
November 2009 VA examiner and IME opinion. 

Overall, the most probative medical evidence indicates the 
Veteran's current low-back disability is unrelated to his 
military service or service-connected disabilities. 

The Board has considered the Veteran's statements.  In accordance 
with the recent decision of the United States Court of Appeals 
for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006), the Board concludes that the lay evidence presented 
by the Veteran concerning his continuity of symptoms after 
service is generally credible and ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
However, the Veteran's claims fail based upon the preponderance 
of the medical evidence indicating an unlikely link between his 
complaints of continuous back pain and his current disability.  
Indeed, both the November 2009 VA examiner and the July 2007 IME 
considered the Veteran's statements of continuity of 
symptomatology and his description of past low back injuries in 
rendering their opinions.  For reasons explained above, the Board 
finds these opinions far more probative than any other medical 
opinion provided by the Veteran.

Accordingly, based on the preponderance of the evidence outlined 
above, the Board concludes service connection is not warranted 
for DDD of the lumbar spine. 


ORDER

Entitlement to service connection for a lumbar spine disorder, to 
include claimed as secondary to residuals of a service-connected 
right shoulder fracture and thoracic outlet surgery, is denied.


REMAND

Regrettably, despite the lengthy procedural history in this case, 
the cervical spine disorder claim must again be remanded.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran claims he has various chronic neck disorders related 
to his in-service right shoulder fracture and resulting thoracic 
outlet syndrome.  After service, the Veteran underwent a surgical 
procedure to remove one rib from his ribcage due to thoracic 
outlet syndrome in 1987.  This disability is service-connected 
and related to his in-service December 1967 right shoulder 
fracture.  

The Veteran claims he suffered with chronic neck pain since the 
1987 surgical procedure.  Medical treatment records indicate 
current diagnoses of degenerative disc disease (DDD) of the 
cervical spine, as well as chronic cervical strain and 
radiculopathy.  

Currently, the medical evidence includes various medical opinions 
indicating the Veteran's DDD of the cervical spine could be a 
product of the Veteran's in-service traumatic injury or could be 
a product of aging.  

The Board requested an independent medical expert (IME) opinion 
in which the independent orthopedist, in a June 2007 statement, 
opined that the Veteran's current cervical spine disability is in 
no way related to the in-service December 1967 injury to his 
right shoulder because of the time delay between the injury and 
the Veteran's first complaints of neck pain.  The IME further 
opined that the Veteran's cervical spine complaints are more 
likely the result of the typical aging process.

Similarly, the Veteran was afforded a VA examination in November 
2009 where the examiner diagnosed the Veteran with DDD of the 
cervical spine finding it less likely as not that the Veteran's 
DDD of the cervical spine is due to or aggravated by the 
Veteran's in-service injury, but rather is likely a product of 
aging.  The examiner, however, did note the Veteran's thoracic 
outlet surgery could cause asymmetry and muscle pain, but it was 
less likely that it would cause DDD.  The examiner did not 
proffer any opinion of any other diagnosis of the cervical spine.  

Most recently, the Veteran submitted private treatment records 
showing treatment for cervical neuropathy, chronic muscle strain 
and sprain of the neck.  In an examination report dated March 
2010, the Veteran's private physician notes "obvious shifting of 
the neck to the left side" as confirmed on x-ray and recommends 
a neurological follow-up consultation.  

The Board finds the medical evidence is insufficient to render a 
decision in this case.  The IME opinion and VA examination 
provided to the Veteran appears to have limited their opinions of 
etiology with regard to the Veteran's DDD of the cervical spine.  
There is some evidence that the Veteran's service-connected 
thoracic outlet syndrome may be responsible for other cervical 
spine disorders, to include radiculopathy and chronic muscle 
strain.  Indeed, the VA examiner alluded that thoracic outlet 
surgery could cause muscle pain and asymmetry.  Accordingly, it 
is unclear whether the Veteran has some cervical spine disorder 
related to his service-connected disabilities.  

The Board finds the November 2009 examination does not satisfy 
the Board's prior February 2008 Remand directive seeking an 
opinion as to whether the Veteran has any cervical spine 
disorder caused or aggravated by the service-connected shoulder 
fracture residuals, to include the thoracic outlet surgery with 
rib resection.  See Stegall v. West, 11 Vet. App. 268 (1998) (the 
Board is obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance).  Accordingly, corrective action is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic 
and neurological examination to determine the 
nature and likely etiology of any cervical 
spine disorder found, to include orthopedic, 
muscular or neurological conditions.  The 
examiner is asked to opine as to whether any 
of the Veteran's cervical spine disorders, to 
include orthopedic, muscular or neurological, 
were caused or aggravated by any incident 
of service, to include residuals of the in-
service fractured right shoulder and thoracic 
outlet surgery with rib resection. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions rendered. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

2. The RO should then readjudicate the 
Veteran's claim. If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) to the Veteran and his representative, 
and they should be given an opportunity to 
respond, before the case is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


